PER CURIAM.
This appeal is from a summary final judgment for the defendants in a personal injury action where the plaintiff alleged she slipped and fell in a public building. The record fails to demonstrate an absence of genuine issue of material fact in that there is a conflict in the depositions, affidavits and answers to interrogatories as to whether the floor was dangerously slick and slippery. See Ladenson v. Eder, Fla. 1967, 195 So.2d 211.1
Reversed.

. We note the cited decision was published after the trial court’s order in the ease.